Citation Nr: 1415141	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  08-00 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service connected otitis externa.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial compensable rating for otitis externa.

4.  Entitlement to an initial compensable disability rating for post-traumatic stress disorder (PTSD) for the period prior to November 19, 2011. 

5.  Entitlement to an initial rating for PTSD in excess of 10 percent for the period from November 19, 2011 onward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran submitted a Notice of Disagreement in December 2012, contesting the disability ratings assigned in the September 2012 rating decision which granted service connection for PTSD.  No Statement of the Case has been issued; therefore the Board directs that the RO issue one, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2013) and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a Statement of the Case along with information about the process for perfecting an appeal, if the Veteran so desires.

The issues of entitlement to service connection for hearing loss and tinnitus as well as entitlement to an increased disability rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDING OF FACT

The Veteran's otitis externa has not shown symptoms such as swelling, dry and scaly or serious discharge or itching, and has not required frequent and prolonged treatment for the entire period on appeal.  

CONCLUSION OF LAW

The criteria for an initial compensable rating for external otitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.87, Diagnostic Code 6210 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The claim for an initial compensable evaluation for otitis externa is a downstream issue from a rating decision dated in June 2007, which initially established service connection for this disability and assigned a noncompensable rating. The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial compensable evaluation for otitis externa, such noncompliance is deemed to be non-prejudicial to this specific claim.

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim"). This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence.  Identified VA medical and examination records pertinent to treatment of otitis externa have been obtained and associated with his claims file.  No outstanding evidence has been identified that has not otherwise been obtained.

The Veteran was also afforded VA examinations in May 2007 and November 2011.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  The examinations included a review of the claims file.  Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination with respect to the issue on appeal, has been met. 38 C.F.R. § 3.159(c)(4). 

The Board finds that with regard to the issue of otitis externa there has been substantial compliance with its October 2011 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The requested records have been obtained and the examination was conducted.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1 (2013). Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  The Board has been directed to consider only those factors contained wholly in the rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013). When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2013). 

At the outset, the Board notes that the Veteran is appealing the initial 0 percent disability rating assigned for his otitis externa. As such, the claim requires consideration of the entire time period involved, and contemplate staged ratings where warranted. See Fenderson v. West, 12 Vet. App. 119 (1999).

Under VA's Rating Schedule, chronic otitis externa is evaluated pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6210.  A maximum 10 percent rating is assigned where the disability is productive of swelling, dry and scaly or serous discharge, and itching, requiring frequent and prolonged treatment.

Where, as here, the Rating Schedule does not provide a zero percent rating for a diagnostic code, a noncompensable rating shall be assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31 (2013).

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced). Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005). When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology. Id. at 307.

Analysis

Applying the criteria set forth above to the facts in this case, the Board finds that the criteria for a compensable rating have not been met at any time during the pendency of the claim. 

The Veteran was afforded two VA examinations to determine what symptoms his otitis presented with, as well as its level of severity.  In May 2007 the Veteran had his first VA examination, at which time the examiner diagnosed him with otitis externa of the right ear.  The examiner noted that the Veteran had been diagnosed with otitis externa of the right ear while in service in 1966.  At his examination, the Veteran did not report to have had any history of ear pain, ear discharge or ear pruritis.  He did report having a history of ear infections, with a yearly frequency, with his last infection being approximately one year before the examination.  He said that the otitis did not cause any significant general occupational effects on his daily activities.  

The Board notes that the VAMC records relevant to this appeal are negative for treatment of otitis externa, or for any reports of swelling or discharge.  Indeed, the appellant has never contended otherwise. The Board also notes that during a VA medical examination conducted in November 2011, the appellant's ears were examined and determined to be clear without evidence of infection, swelling or discharge.  In that examination the examiner remarked that there was no signs of any otitis externa at all, and did not afford the Veteran with a diagnosis of such.  


In summary, as the evidence establishes that the appellant's service-connected chronic otitis externa is manifested without swelling or discharge, and does not require frequent and prolonged treatment, the Board concludes that the criteria for a compensable rating have not been met. 38 C.F.R. § 4.87, Diagnostic Code 6210. 

Given the appellant's medical history, clear diagnosis, and reported symptomatology, the Board finds that there is no other potentially applicable diagnostic code which would permit the assignment of a compensable schedular rating.  Butts v. Brown, 5 Vet. App. 532, 538 (1993) (noting that the assignment of a particular diagnostic code is dependent on the facts of a particular case, including the relevant medical history, diagnosis assigned, and demonstrated symptomatology).

The Board has considered whether an extraschedular rating is appropriate under 38 C.F.R. § 3.321, but find no basis for further action on this question as there is no indication of an exceptional or unusual disability picture such that the schedular criteria are inadequate. The symptoms associated with the appellant's service-connected otitis externa are fully contemplated by the Rating Schedule.  Moreover, the evidence does not show, nor has the appellant contended, that his service-connected otitis externa has necessitated frequent periods of hospitalization or caused marked interference with employment. 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In addition, the Board notes that the evidence does not show, nor has the appellant contended, that his service-connected otitis externa precludes substantially gainful employment. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that a claim for a total rating based on individual unemployability is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation); see also Kellar v. Brown, 6 Vet. App. 157, 162 (1994) (holding that sections 3.321(b)(1) and 4.16(b) contain independent and different standards for evaluating employability).


For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for otitis externa. The benefit of the doubt doctrine is not for application where the weight of the evidence is against the claim. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial compensable rating for otitis externa is denied.


REMAND

The Board previously remanded the issues of bilateral hearing loss and tinnitus for the AMC to provide the Veteran with VA examinations, notice of the necessary evidence and materials to substantiate his claim, and to retrieve relevant medical records not associated with the claims file.  As specifically stated in remand directive #3, the VA examiner was to provide an opinion as to whether it was at least as likely as not that any diagnosed bilateral hearing loss was caused or permanently aggravated by the Veteran's service connected otitis externa, and then, if there was, to report the baseline of severity of hearing loss both before and after the onset of aggravation.  

The Veteran was afforded a VA examination for his hearing loss in November 2011.  After examination of the Veteran, the VA examiner diagnosed the Veteran with mild bilateral hearing loss and opined that such hearing loss was more likely related to the Veteran's advanced age than it was to his military service.  However, the examiner failed to opine as to whether the hearing loss was caused or aggravated by the Veteran's service connected otitis externa.  The Veteran was diagnosed with otitis externa in 1966, and service connected for it in June 2007.  Therefore, the examiner should have reconciled his negative opinion with these earlier findings.  

Additionally problematic is that the VA examiner supported his opinion that it was not at least as likely as not that the Veteran's hearing loss was related to service with the fact that his hearing was normal upon his discharge from service.  This is not always fatal to a service connection claim for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In light of the foregoing, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran's hearing loss is related to his military service or was caused or aggravated by his otitis externa.  38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

With regard to the Veteran's claim of entitlement to service connection for tinnitus, the Board notes that the November 2011 VA examiner concluded after examination of the Veteran and consideration of his medical history that the Veteran's tinnitus is related to his hearing loss.  As such, the Board finds that the claim of entitlement to service connection for tinnitus is inextricably intertwined with the claim of entitlement to service connection for bilateral hearing loss.  In other words, development of the Veteran's bilateral hearing loss claim may impact his tinnitus claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].

In addition, as was described in the Introduction above, in September 2012 the RO granted the Veteran's claim of entitlement to service connection for PTSD and assigned a noncompensable disability rating prior to November 19, 2011, and a 10 percent disability rating thereafter.  The Veteran has since indicated disagreement with the assigned disability ratings and sought higher ratings.  See the Veteran's notice of disagreement dated December 2012.

In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the agency of original jurisdiction must issue a SOC as to the Veteran's claim of entitlement to an initial compensable rating for PTSD for the period prior to November 19, 2011, and a disability rating in excess of 10 percent thereafter.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the VA examiner who provided the November 2011 VA examination for the Veteran's hearing loss, tinnitus and otitis externa for an addendum opinion. The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including any newly associated VA and/or private treatment records and STRs pertinent to the Veteran's hearing loss, tinnitus and otitis externa. This must be noted in the examination report.

If the November 2011 VA examiner is unavailable, the Veteran's claims file should be provided to another appropriate examiner for review.  The Veteran may be recalled for examination if deemed necessary.

The examiner should again review the Veteran's claims file and provide an opinion as to: 

a. whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's current hearing loss was caused or aggravated by his service connected otitis externa.  



b. Additionally, the examiner should opine as to whether the Veteran's current hearing loss is related to service, to include his credible report of noise exposure.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. After the above is complete, readjudicate the 
Veteran's hearing loss and tinnitus claims.  If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

3. Issue a SOC pertaining to the issue of entitlement to entitlement to an initial compensable rating for PTSD for the period prior to November 19, 2011, and a disability rating in excess of 10 percent thereafter.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran files a timely substantive appeal, the case must be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


